Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered March 12, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of A 1/2 to 9 years, unanimously affirmed.
Defendant’s challenge to the constitutionality of his mandatory minimum sentence requires preservation (People v Ingram, 67 NY2d 897), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would not find that this sentence was unconstitutional as applied to defendant (see, People v Thompson, 83 NY2d 477). Nor is there any other basis for reduction of the sentence. Contrary to defendant’s argument, where a defendant has already received the minimum sentence authorized by law this Court has no authority to reduce such sentence as a matter of discretion in the interest of justice (CPL 470.20 [6]). Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.